DETAILED ACTION
Applicant's amendments and remarks, filed 5/13/22, are fully acknowledged by the Examiner. Currently, claims 1-3, 5-10, 12-13 are pending with claims 1, 3, 12, 13 amended. Applicant’s amendment to claim 3 has overcome the previously filed 35 USC 112(b) rejection.  The following is a complete response to the 5/13/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
Claim Objections
Claims 1, 12, and 13 is objected to because of the following informalities:  "the second electrode opposes at least a portion the first electrode" should be "the second electrode opposes at least a portion of the first e  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 recites the second coil segment has a variable pitch. However, claim 6 is dependent on claim 5, which recites the second coil segment has a constant pitch. It is unclear to examiner how a coil can have a constant yet variable pitch. The breadth of the claims does not enable the invention. The nature of the invention does not allow for a constant yet variable pitch. One of ordinary skill in the art would not know of such a pitch, and it is not predictable in the art. No direction has been provided by inventor for such a pitch, and there are no working examples in the prior art. An unknown level of experimentation would be required to make the invention based on the disclosure. For at least these reasons, claim 6 is rejected for failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos (US 2016/0367279) in view of Babkin (US 2016/0220294).
Regarding claim 1, Orphanos teaches a kit for removing a tissue lesion comprising: a tissue resection mechanism including, an outer tube (outer shaft of the device) having a helical coil including a first electrode and disposed on a distal end (708): a central tube (706 and the related arms) having a distal edge profile including one or more surface segments including a second electrode (706), said central tube being slidably disposed within said outer tube (706 between 712 and the shaft); a cutting tube including a cutting edge slidably disposed within said central tube (tube 126), said cutting tube configured to advance at least as far as one of the coil segments (Fig. 17a-d, 1304 extends beyond 1704). the central tube being positioned such that the second electrode opposes at least a portion the first electrode (Fig. 7b 302 and 304, analogous to 702, 704 oppose), wherein the first and second electrodes are at least partially opposed to one another and configured to clamp blood vessels therebetween during an application of energy to seal the blood vessels (par. [0055] 702 and 704 move relative to each other to grasp a vessel therebetween to seal and cut the vessel). Orphanos is silent regarding an anchor, one or more incision blades; and a tissue dilator.
However, Babkin teaches surgical kits for surgery involving needles for making incisions (needle), anchor (introducer sheath), and dilators (par. [0162]).
It would have been obvious to one of ordinary skill in the art to include the incision device, dilator, and anchor of Babkin in Orphanos, as components of a kit that are used to penetrate tissue to insert a catheter for surgery. It would have been obvious to one of ordinary skill in the art would appreciate that is a functional recitation. The claim recites “configured to penetrate and advance...” A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Babkin is capable of performing the functionality of penetrating and advancing through biological tissue as in par. [0055] with 708 translated relative to 120. Babkin may also twist relative to biological tissue by rotating the device, and as such, this functional language does not structurally define the instant claim over the teaching in Babkin.
Regarding claim 2, Orphanos teaches coil segments 806 as in par. [0058], with the first coil segment as an electrode.
Regarding claim 3, Orphanos teaches the first coil segment comprises a generally open ring structure (806 as a planar open ring).
Regarding claim 5, Orphanos teaches the second coil segment is helical and has a constant pitch (coil segment with pitch of 0).
Regarding claim 8, Orphanos teaches wherein the second coil segment includes a slightly blunt tip (the electrode distal surface is flat, and is not sharp).
Regarding claim 9, Orphanos teaches the first and second electrodes have surface profiles that are substantially matching (the coils as rings substantially match to grasp tissue therebetween).
Regarding claim 10, Orphanos teaches wherein the first coil segment has an inner diameter and an outer diameter (coil segment with inner and outer diameter as a ring) and said central tube includes an inner and outer diameter wherein the outer diameter of the central tube is greater than the inner diameter of the first coil segment and the outer diameter of the first coil segment is greater than the inner diameter of said central tube (the arms of 706 have a larger outer diameter than the inner diameter of 706, and the outer diameter of 706 is greater than the inner diameter of the arms of 706, as best seen in Fig. 7a).
Regarding claim 12, Orphanos teaches kit for removing a tissue lesion comprising:
a tissue resection mechanism including,
an outer tube having a helical coil disposed on a distal end (tube with 712 at a distal end), the coil including a first electrode (712 as an electrode):
a central tube having a distal edge profile including one or more surface segments (tube of arms of 706 with surface segments 706), at least one of surface segments including a second electrode (706 as electrode), said central tube being slidably disposed within said outer tube and being positioned such that the second electrode opposes at least a portion the first electrode (706 slides and opposes 708 to cut tissue), wherein the first and second electrodes are at least partially opposed to one another and configured to clamp blood vessels therebetween during an application of energy to seal the blood vessels (par. [0055] 702 and 704 move relative to each other to grasp a vessel therebetween to seal and cut the vessel);
a cutting tube including a cutting edge slidably disposed within said central tube (126), said cutting tube configured to advance at least as far as one of the coil segments (As in Figs. 7a-b).
Orphanos is silent regarding one or more incision blades; and a tissue dilator.
However, Babkin teaches surgical kits for surgery involving needles for making incisions (needle), and dilators (par. [0162]).
It would have been obvious to one of ordinary skill in the art to include the incision device and dilator of Babkin in Orphanos, as components of a kit that are used to penetrate tissue to insert a catheter for surgery. The claim recites “configured to penetrate and advance...” A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Babkin is capable of performing the functionality of penetrating and advancing through biological tissue as in par. [0055] with 708 translated relative to 120. Babkin may also twist relative to biological tissue by rotating the device, and as such, this functional language does not structurally define the instant claim over the teaching in Babkin.
Regarding claim 13, Orphanos teaches a kit for removing a tissue lesion comprising:
a tissue resection mechanism including, an outer tube having a helical coil disposed on a distal end, the coil including a first electrode (shaft with helical coil having electrode 708):
a central tube having a distal edge profile including one or more surface segments (tube of arms of 706 with surface segments 706), at least one of surface segments including a second electrode (706 as electrode), said central tube being slidably disposed within said outer tube and being position such that the second electrode opposes at least a portion the first electrode (706 slides and opposes 708 to cut tissue), wherein the first and second electrodes are at least partially opposed to one another and configured to clamp blood vessels therebetween during an application of energy to seal the blood vessels (par. [0055] 702 and 704 move relative to each other to grasp a vessel therebetween to seal and cut the vessel);
a cutting tube including a cutting edge slidably disposed within said central tube (1302 with cutting edge 1304), said cutting tube configured to advance at least as far as one of the coil segments (Fig. 17a-d, 1304 extends beyond 1704).
Orphanos is silent regarding an anchor, one or more incision blades.
However, Babkin teaches surgical kits for surgery involving needles for making incisions (needle), anchor (introducer sheath as in par. [0162)).
It would have been obvious to one of ordinary skill in the art to include the incision device, and anchor of Babkin in Orphanos, as components of a kit that are used to penetrate tissue to insert a catheter for surgery. The claim recites “configured to penetrate and advance...” A functional recitation of the use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Babkin is capable of performing the functionality of penetrating and advancing through biological tissue as in par. [0055] with 708 translated relative to 120. Babkin may also twist relative to biological tissue by rotating the device, and as such, this functional language does not structurally define the instant claim over the teaching in Babkin.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos (US 2016/0367279) in view of Babkin (US 2016/0220294), and in further view of Goodman (US 2014/0276687), in further view of Johnson (US 2010/0168821).
Regarding claim 6, Orphanos is silent wherein the second coil segment has a variable pitch. However, Goodman teaches ring electrodes and coil electrodes as interchangeable (par. [0074]). Johnson teaches the desire to vary pitch of electrically conductive coils to reduce heat buildup (par. [0308)]).
It would have been obvious to one of ordinary skill in the art to modify the ring electrodes of Orphanos as coil electrodes as in Goodman. This would work just as well to perform conductive electrode functions against tissue. It would have further been obvious to one of ordinary skill in the art to vary the pitch of these coils, as taught by Johnson, in order to reduce heat buildup of the electrodes.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Orphanos is silent regarding wherein the first coil segment is helical and has a first pitch and the second coil segment is helical and has a second pitch, at least one of the first and second pitches is variable. Goodman teaches ring electrodes and coil electrodes as interchangeable (par. [0074)). Johnson teaches the desire to vary pitch of electrically conductive coils to reduce heat buildup (par. [0308)]). However, none of the references cited teach two coil segments each with a pitch, with one of the first and second pitches as variable. 
Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. Applicant argues that Orphanos and Babkin do not teach the claims as amended. However, 702 and 704 of Orphanos along with their respective electrodes oppose each other to clamp blood vessels as in par. [0055].
Applicant’s remaining arguments are dependent on arguments addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794